DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boixo Castrillo (20210192114).
As to claim 1-6 , 8-12, 14-25, Chen teaches a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory Figure 9 and 10, wherein the computer executable components comprise: a development component that receives data for a quantum circuit comprising a plurality of quantum gates operating on one or more qubits (figure 9), generates a graph that represents the quantum circuit, wherein the graph comprises nodes representative of the plurality of quantum gates and edges added between the nodes to indicate where gate fusions can be applied among the plurality of quantum gates figure 7-8). As seen in figures 5 and 6 each graph vertex is a gate wile the line between i(1) and i(3) represent where the fusion takes place. Thus this still meet the claim limitation
Chen teaches/suggest and a simulator that simulates the quantum circuit based on the one or more paths selected by the development component.
Boxio teach the generic algorithm or gate fusion and simulating them thereafter but does not apply any specific methods to minimize the runtime code. Minimizing the runtime code lower at least number instructions and it is also infer it decreases the runtime.

As to the recitation of and select one or more paths through at least a portion of the graph based on respective costs for where the gate fusions can be applied the claims to not state “the how” of choosing.
Chen teaches a greedy to optimize and to decrease the simulation time. Chen teaches the general idea of applying specific method to minimize the simulation time of these types of simulation.
Further methods like using the shortest amount of code to optimize the runtime was known to minimize a simulation.
Performing test runs a comparing the times and using the shortest time by storing the times in memory and comparing and choosing the shortest was known to minimize time of a simulation.
Further using a simulation based on the fewest number of objects to simulate is also known.
Dijkstra algorithm is a known method to fin the shortest path in a graph. Since the feature is a graph the shortest distance corresponds to the lowest number of instruction for the simulation.
Thus it would have been obvious one of ordinary skill in the art at the time of filing to use any one of Further methods like using the shortest amount of code by applying Dijkstra algorithm to come up with the shortest path.
Performing test runs a comparing the times and using the shortest time by storing the times in memory and comparing and choosing the shortest was known to minimize time of a simulation.
It is noted the examiner worked on simulation for the examiner’s Ph.D. dissertation and methods of  optimizing such minimizing the number of elements or shortest. Further applicant gives no specifics about how to calculate these thus applicant requesting support creates a written descripition
Further using a simulation based on the fewest number of objects/qubits.
Would have been obvious to optimize the code to provide the shortest runtime.
Boixo Castrillo teaches that memory cost is an issue paragraph 140. Indicating that the memory cost is an issue and would determine the difference between a normal work station and a supercomputer.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the memory usage into the cost to limit the  computation to the device being used for example workstation, personal computer, or super computer.
	b.	As to claim 7 and 13, Chen teaches wherein the simulation component further generates a unitary matrix for at least one of the gate fusions along the selected one or more paths (paragraphs 32-34).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8, 14, 20, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896